Case 6:19-cv-01714-PGB-EJK Document 1 Filed 09/03/19 Page 1 of 11 PageID 1



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

 ELENA AMBRA SCHETTINI,                                                 CASE NO:

        Plaintiff,

 v.

 AMERICAN FUNDRAISING
 FOUNDATION, INC.,
 a Florida corporation, and
 WADE WEST,

        Defendants.
                            /

             COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES
                       AND DEMAND FOR JURY TRIAL

        COMES NOW Plaintiff ELENA AMBRA SCHETTINI (“Plaintiff”), by and through

 her undersigned counsel, and for her Complaint for Declaratory Relief and Damages against

 Defendants AMERICAN FUNDRAISING FOUNDATION, INC. and WADE WEST

 (“AmFund”, “West” or together as “Defendants”), hereby respectfully alleges as follows:

                                      THE PARTIES

        1.      Plaintiff is a natural person who resides in Orange County, Florida.

        2.      Defendant AmFund is a Florida corporation with a principal business

 address of 1411 Edgewater Drive – Suite 103, Orlando, Orange County, Florida 32804

 while Defendant West is an individual who, upon information and belief, is a resident of

 Orange County, Florida.




                                              1
Case 6:19-cv-01714-PGB-EJK Document 1 Filed 09/03/19 Page 2 of 11 PageID 2



                              JURISDICTION AND VENUE

           3.   This is an action arising under the Fair Labor Standards Act of 1938, 29

 U.S.C. § 201 et seq. (as amended) (“FLSA”), Florida’s Declaratory Judgment Act at Fla. Stat.

 §§ 86.011-86.111, et seq., and Florida common law.

           4.   Defendants are doing business and have committed acts in the Middle

 District of Florida in violation of Plaintiff’s rights under federal and Florida law thereby

 giving this Court personal jurisdiction over Defendants.

           5.   This Court has subject matter jurisdiction to hear and determine Plaintiff’s

 federal claim and, because the Florida statutory and common law claims are ancillary and

 pendant to the federal claim, supplementary jurisdiction is appropriate over the state law

 claims.

           6.   Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and

 1400(a).

           7.   Further, pursuant to Middle District Local Rule 1.02(c), venue is proper in

 the Orlando Division of the Middle District of Florida because the alleged acts giving rise

 to this claim have occurred in counties of which the Orlando Division is comprised as set

 forth in Local Rule 1.02(b)(3).

                        FLSA STATUTORY PREREQUISITES

           8.   For all time periods pertinent to these allegations, Plaintiff met the statutory

 criteria for coverage as an “employee” under the FLSA and its accompanying regulations.

           9.   For all time periods pertinent to these allegations, in performing her duties

 for Defendants, Plaintiff worked as an employee engaged in commerce within the meaning

 of the FLSA at 29 U.S.C. § 206(a) and § 207(a)(1) and their accompanying regulations.




                                               2
Case 6:19-cv-01714-PGB-EJK Document 1 Filed 09/03/19 Page 3 of 11 PageID 3



        10.      For all time periods pertinent to these allegations, Plaintiff was employed by

 Defendants in an “establishment” as that term is defined under the FLSA and its

 accompanying regulations.

        11.      For all time periods pertinent to these allegations, Defendants were an

 enterprise engaged in commerce or in the production of goods for commerce as defined by

 29 U.S.C. § 203(r) and (s) and its accompanying regulations.

        12.      For all time periods pertinent to these allegations, Defendant AmFund met

 the statutory criteria for coverage as an “employer” as defined by 29 U.S.C. § 203(d).

        13.      Defendant West is an individually liable “employer” because he was a

 person acting directly or indirectly in the interest of AmFund in relation to Plaintiff with:

                 (a)    the power or ability to hire and fire;

                 (b)    the power or ability to supervise;

                 (c)    the power or ability to determine the method and/or rate of employee

 compensation;

                 (d)    the power to maintain of employee records; and

                 (e)    the power or ability to assess, grant, deny, or otherwise affect

 employees’ FLSA rights and all rights appurtenant thereto.

        14.      In addition to the previous paragraph, Defendant West is individually liable

 as an employer under the FLSA because he:

                 (a)    is a corporate officer of AmFund;

                 (b)    has an ownership interest in AmFund;




                                               3
Case 6:19-cv-01714-PGB-EJK Document 1 Filed 09/03/19 Page 4 of 11 PageID 4



                (c)     has direct responsibility or control over and concerning employees

 including but not limited to the power or ability to assess, grant, deny, or otherwise affect

 employees’ FLSA rights and the rights appurtenant thereto;

                (d)     has and exercises the capacity or authority to hire and fire employees

 or recommend such decisions; and/or

                (e)     was personally involved in, recommended, contributed to, and/or

 made the decision either individually or jointly to terminate Plaintiff.

        15.     During part of her term of employment with Defendants, Plaintiff was

 compensated on an hourly basis but not paid overtime for all hours worked in excess of forty

 (40) hours per workweek and during another part of her term of employment with

 Defendants, Plaintiff was compensated on a salary basis but not paid overtime for all hours

 worked in excess of forty (40) hours per workweek.

        16.     Plaintiff is not exempt from the requirements to be paid overtime for all hours

 worked in excess of forty (40) hours per workweek during her entire tenure of employment.

                               GENERAL ALLEGATIONS

        17.     On or about April 11, 2016, Plaintiff began working for Defendants.

        18.     Plaintiff regularly worked in excess of forty (40) hours per workweek for

 Defendants.

        19.     During Plaintiff’s employment with Defendants, Defendants failed to pay

 Plaintiff time and half (“overtime”) for hours worked in excess of 40 hours per workweek.

        20.     During Plaintiff’s employment with Defendants, Defendants requested that

 Plaintiff sign a Confidentiality, Noncompetition & Nonsolicitation Agreement.

        21.     Plaintiff refused to sign such an agreement.




                                               4
Case 6:19-cv-01714-PGB-EJK Document 1 Filed 09/03/19 Page 5 of 11 PageID 5



           22.   On or about December 17, 2018, Defendants terminated Plaintiff.

           23.   Subsequently, Plaintiff became associated with an entity named Vacation

 BeCAUSE, LLC.

           24.   On August 20, 2019, Plaintiff received correspondence from AmFund’s legal

 counsel making several accusations of alleged untoward activity, requesting that Plaintiff not

 engage in commercial activity with Vacation BeCAUSE, LLC, and threatening to sue

 Plaintiff. See Exhibit “A.”

           25.   In the same correspondence, AmFund included a document entitled

 “Confidentiality, Noncompetition & Nonsolicitation Agreement.” See Exhibit “B.”

           26.   The Confidentiality, Noncompetition & Nonsolicitation Agreement provided

 by AmFund contains a signature that purports to be Plaintiff’s.

           27.   The signature in the Confidentiality, Noncompetition & Nonsolicitation

 Agreement provided by AmFund is a forgery.

           28.   Plaintiff has complied with all prerequisites, statutory or otherwise, to the

 bringing of this lawsuit.

                                SPECIFIC ALLEGATIONS

                                          COUNT I

                 VIOLATION OF THE FAIR LABOR STANDARDS ACT

                                 (against both Defendants)

           29.   Plaintiff hereby adopts and incorporates by reference each and every

 allegation asserted in paragraphs 1-19 and 28 above as if set forth fully and completely

 herein.




                                               5
Case 6:19-cv-01714-PGB-EJK Document 1 Filed 09/03/19 Page 6 of 11 PageID 6



        30.     During the course of Plaintiff’s employment with Defendants, Defendants

 failed to compensate Plaintiff for time worked in excess of forty (40) hours per workweek at

 the overtime rate required by the FLSA.

        31.     Contrary to the dictates of the FLSA, Defendants willfully failed and refused

 to compensate Plaintiff for overtime worked in excess of forty (40) hours per workweek.

        32.     Due to Defendants’ willful failure to compensate Plaintiff for all overtime

 hours worked at the rate required by the FLSA, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

 her favor and against Defendants on this count jointly and severally, and award her such

 damages as she has sustained pursuant to the FLSA, including, but not limited to, any and

 all wages to which Plaintiff is entitled, an additional equal amount as liquidated damages,

 all other losses sustained by Plaintiff as direct result of the aforementioned FLSA

 violations, attorney’s fees pursuant to the FLSA, court costs, interest, and all other relief

 that this Court may deem just and proper.

                                           COUNT II

                    REQUEST FOR DECLARATORY JUDGMENT

                               (against Defendant AmFund)

        33.     Plaintiff repeats and realleges each and all of the allegations contained in

 paragraphs 1-7, 17, and 20-28 of this pleading as though set forth fully at length herein.

        34.     There is an existing and ongoing controversy between Plaintiff and

 Defendant AmFund regarding whether there is a valid and properly executed

 Confidentiality, Noncompetition & Nonsolicitation Agreement between the parties.




                                               6
Case 6:19-cv-01714-PGB-EJK Document 1 Filed 09/03/19 Page 7 of 11 PageID 7



         35.     The parties’ bona fide dispute creates a practical need for a declaration of

 rights; specifically, whether Plaintiff is obligated to perform and/or refrain from

 performing certain acts specified in the Confidentiality, Noncompetition & Nonsolicitation

 Agreement.

         36.     The interests of the parties are adverse and antagonistic, the parties to this

 action represent all parties necessary to a complete and final resolution of the matter, and

 Plaintiff has a practical interest in the declaration sought.

         WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

         (A)     declaring that there is no valid or properly executed Confidentiality,

 Noncompetition & Nonsolicitation Agreement between the parties;

         (B)     declaring that the Defendant AmFund lacks the legal ability or right to

 enforce the Confidentiality, Noncompetition & Nonsolicitation Agreement;

         (C)     awarding Plaintiff costs; and

         (D)     awarding Plaintiff such further necessary or proper relief as is appropriate.

                                          COUNT III

                                COMMON LAW FORGERY

                                  (against Defendant West)

         37.     Plaintiff hereby adopts and incorporates by reference each and every

 allegation asserted in paragraphs 1-7, 17, and 20-28 above as if set forth fully and

 completely herein.

         38.     Defendant West made or specifically directed the making of a writing that

 falsely purports to be the writing of another; namely, Plaintiff’s signature was forged by or




                                                 7
Case 6:19-cv-01714-PGB-EJK Document 1 Filed 09/03/19 Page 8 of 11 PageID 8



 at the direction of West upon a document entitled “Confidentiality, Noncompetition &

 Nonsolicitation Agreement” a copy of which is attached to this Complaint as Exhibit “B.”

         39.     Defendant West’s act or directing of the act of forgery was done with the

 intent to injure Plaintiff.

         40.     The forged instrument entitled “Confidentiality, Noncompetition &

 Nonsolicitation Agreement” has legal efficacy in that the document purports to create

 enforceable legal obligations and rights which include, but are not limited to, restricting

 Plaintiff from engaging in certain activities.

         41.     W. West’s act or directing of the act of forgery has actually and proximately

 caused injuries to Plaintiff.

         WHEREFORE, Plaintiff respectfully requests that this Court award her such

 damages as she has sustained and as shall appear proper under Florida law including, but

 not limited to, compensatory damages, damages for mental anguish, loss of dignity, and

 other intangible injuries, court costs, interest, and such other and further relief that this

 Court may deem just and proper.

                                         COUNT IV

                                 COMMON LAW FRAUD

                                  (against Defendant West)

         42.     Plaintiff hereby adopts and incorporates by reference each and every

 allegation asserted in paragraphs 1-7, 17, and 20-28 above as if set forth fully and

 completely herein.

         43.     As an alternative to Count III hereinabove, Plaintiff’s actual signature was

 removed from one or more documents that she did intend to sign and was thereafter




                                                  8
Case 6:19-cv-01714-PGB-EJK Document 1 Filed 09/03/19 Page 9 of 11 PageID 9



 electronically or otherwise manipulated, transferred, and affixed upon a document entitled

 “Confidentiality, Noncompetition & Nonsolicitation Agreement” a copy of which is

 attached to this Complaint as Exhibit “B.”

        44.     The manipulation, transfer, and affixation of Plaintiff’s actual signature

 upon a document entitled “Confidentiality, Noncompetition & Nonsolicitation Agreement”

 was done or directed by Defendant West without Plaintiff’s knowledge or consent.

        45.     The manipulation, transfer, and affixation of Plaintiff’s actual signature

 done or directed by Defendant West without Plaintiff’s knowledge or consent was a false

 statement of fact; namely, a false statement of Plaintiff’s intent to bind herself to the terms

 of the document.

        46.     Defendant West knew that the manipulation, transfer, and affixation of

 Plaintiff’s actual signature upon a document entitled “Confidentiality, Noncompetition &

 Nonsolicitation Agreement” without Plaintiff’s knowledge or consent was a false statement

 of fact at the time it was made by him or at his direction; namely, a false statement of

 Plaintiff’s intent to bind herself to the terms of the document.

        47.     The manipulation, transfer, and affixation of Plaintiff’s actual signature

 upon a document entitled “Confidentiality, Noncompetition & Nonsolicitation Agreement”

 done or directed by Defendant West without Plaintiff’s knowledge or consent was made

 for the purpose of inducing another to act in reliance thereon; specifically, Defendant West

 intended to induce future employers of Plaintiff to rely on the terms of the document and

 not hire, employ, or maintain employment with her. Moreover, Defendant West intended

 for Plaintiff to rely on the document to restrict herself from engaging in particular

 competitive activities set forth therein.




                                               9
Case 6:19-cv-01714-PGB-EJK Document 1 Filed 09/03/19 Page 10 of 11 PageID 10



          48.     The manipulation, transfer, and affixation of Plaintiff’s actual signature

  upon a document entitled “Confidentiality, Noncompetition & Nonsolicitation Agreement”

  done or directed by Defendant West without Plaintiff’s knowledge or consent occurred on

  a currently unknown time date and place between approximately April 11, 2016 and

  August 20, 2019.

          49.     The fraudulent manipulation, transfer, and affixation of Plaintiff’s actual

  signature upon a document entitled “Confidentiality, Noncompetition & Nonsolicitation

  Agreement” done or directed by Defendant West without Plaintiff’s knowledge or consent

  has actually and proximately caused injuries to Plaintiff.

          WHEREFORE, Plaintiff respectfully requests that this Court award her such

  damages as she has sustained and as shall appear proper under Florida law including, but

  not limited to, compensatory damages, damages for mental anguish, loss of dignity, and

  other intangible injuries, court costs, interest, and such other and further relief that this

  Court may deem just and proper.

                                        JURY DEMAND

          50.     Plaintiff demands and is entitled to a trial by jury as to all issues and claims

  set forth herein.

  DATED this 3rd day of September 2019.

  HOLLIFIELD LEGAL CENTRE
  By:
  /s/ Travis R. Hollifield
  ___________________________
  Travis R. Hollifield
  Florida Bar No.: 0094420
  147 E. Lyman Avenue – Suite C
  Winter Park, Florida 32789
  Telephone: (407) 599-9590
  Facsimile: (407) 599-9591



                                                10
Case 6:19-cv-01714-PGB-EJK Document 1 Filed 09/03/19 Page 11 of 11 PageID 11



  Primary e-mail: trh@trhlaw.com
  Secondary e-mail: rf@trhlaw.com
  ATTORNEY FOR PLAINTIFF




                                     11
